Citation Nr: 1034578	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the 
bilateral great toes, claimed as a toenail fungus.

2.  Entitlement to service connection for a bilateral eye 
condition, claimed as red, itchy, watery, or burning eyes, to 
include as due to pesticide exposure. 

3.   Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder, prior to February 16, 2006.  

4.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder, as of February 16, 2006.  

5.  Entitlement to an initial compensable rating for residuals of 
a shrapnel wound to the right abdominal wall and posterior.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1951 to January 1953.  As of August 2, 2008, the 
Department of Veterans Affairs (VA) has deemed the Veteran 
incompetent to handle the disbursement of VA funds.  His spouse 
is his guardian and the payee for his benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in May 2005 and March 2006 by the 
VA Regional Office (RO) in Jackson, Mississippi.  The May 2005 
decision established ratings of 10 percent for PTSD and zero 
percent for residuals of a shrapnel wound to the right abdominal 
wall and posterior, for which increased ratings are now sought.  
This decision also denied service connection for a toenail 
fungus.  The March 2006 decision denied service connection for 
the eye condition identified on the cover page.  

This appeal was subject to a prior remand by the Board in June 
2009 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has been 
returned to the Board for further appellate review.  

It is important to note that during the pendency of the present 
appeal, a rating decision dated in April 2008 (issued in June 
2008) increased the rating for the Veteran's service-connected 
PTSD to a total 100 percent rating effective as of February 25, 
2008.  As such, the Board's consideration of the initial rating 
assigned in conjunction with the grant of service connection for 
PTSD covers the period from the date of the Veteran's claim until 
the grant of the total disability rating in February 2008.  As 
discussed in full below, the Board finds that a staged rating is 
appropriate in this case based upon a demonstrated increase in 
the severity of PTSD symptoms as of February 16, 2006.  Thus, the 
issue of an increased rating for PTSD has been separated into two 
stages, dating before and after February 2006, as documented on 
the cover page of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran describes symptoms of thick and occasionally 
ingrown toenails of the bilateral great toes occurring since 
military service.  During the present appellate period, the 
Veteran has been diagnosed with onychomycosis based upon medical 
findings of black or gray discolored toenails of the bilateral 
great toes.  However, the evidence of record does not establish 
that the Veteran's current onychomycosis is medically related to 
military service or to the reported lay history of thickened and 
occasionally ingrown toenails.  

2.  The Veteran and two fellow servicemen credibly describe the 
Veteran experiencing red watery eyes during service.  The Veteran 
is currently diagnosed with dry eye syndrome.  However, the 
evidence of record does not establish that the Veteran has 
continuously experienced the same eye symptoms since service, nor 
that the Veteran's current dry eye syndrome is medically related 
to the red watery eyes during service.  

3.  Prior to February 16, 2006 , the Veteran's PTSD was primarily 
manifested by nightmares experienced approximately once per 
month, with no more than mild social impairment, and no 
occupational or industrial impairment.   

4.  As of February 16, 2006, the Veteran's PTSD was primarily 
manifested by more frequent nightmares, intrusive thoughts and 
psychological distress including increasing anxiety.  
  
5.  The Veteran's service-connected shrapnel wound to the right 
abdominal wall and posterior is primarily manifested by a lump 
slightly felt under the skin, with no x-ray evidence of any 
retained body, no abnormality to the overlying skin, and no 
muscle involvement. 


CONCLUSIONS OF LAW

1.  Onychomycosis of the bilateral great toes was not incurred in 
or aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2009).

2.  A bilateral eye disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for an initial rating in excess of 10 percent 
for PTSD are not met prior to February 16, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.21, 4.130 Diagnostic Code 9411 (2009).
4.  The criteria for an initial 30 percent rating for PTSD, and 
no higher, are met as of February 16, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.21, 4.130 Diagnostic Code 9411 (2009).

5.  The criteria for an initial compensable rating for residuals 
of a shrapnel wound to the right abdominal wall and posterior are 
not met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 4.73 Diagnostic 
Code 5319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in January, March, and May of 2006, as 
well as June 2009, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran with respect to the 
claims of service connection under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate his claims 
of service connection for a bilateral eye disorder and toenail 
fungus, to include a description of the information and evidence 
that VA would seek to provide and that which the Veteran was 
expected to provide in support of his claims.  

The Veteran was further notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence dated in March and May 2006.  Although the initial 
notice was delivered essentially contemporaneously with the 
denial of the claim of service connection for a bilateral eye 
disorder, the AOJ subsequently readjudicated that claim based on 
all the evidence in the September 2006 statement of the case 
(SOC) as well as later supplemental statements of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification letter followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran and his 
guardian were not precluded from participating effectively in the 
processing of the Veteran's claims and the late notice did not 
affect the essential fairness of the decision.  

With regard to the claims for higher initial ratings for PTSD and 
an abdominal shrapnel wound, as they are specifically  appeals of 
the initial ratings assigned in conjunction with the grants of 
service connection, adequate notice was not delivered prior to 
the initial assignment of those ratings.  However, once service 
connection is granted, the claim is substantiated and prior 
notice defects are rendered non-prejudicial.  Goodwin v. Peake, 
22  Vet. App. 128 (2008).  Thus, VA's duty to notify with respect 
to these claims has been satisfied.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and 
available treatment records have been secured.  The Veteran's 
complete service treatment records, however,  are unavailable as 
they are believed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in July 1973.  See 
Personnel Information Exchange System (PIES) response, July 2004.  
Under such circumstances, VA has a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  

Particularly, the RO contacted NPRC in May and July 2004 to 
obtain Morning Reports or other medical treatment records from 
any available source.  The responses indicated, however, that  
the search period must be limited to three months or less.  In 
this regard, the Veteran was contacted in June 2009 and requested 
to provide the required specifics and to identify any other 
alternate sources of such information.  The evidence also 
reflects, however, that the Veteran has been diagnosed with 
Alzheimer 's disease and has significantly decreasing memory with 
increasing dementia.  VA treatment records.  As such, it is 
extremely unlikely that the Veteran would be able to provide more 
detailed information to enable an accurate search of other 
military record sources, and there was no response to this 
request for a three-month time period from the Veteran.  With 
consideration of the facts set forth above, the Board is 
satisfied that VA's duty has been met and that reasonable efforts 
to reconstruct the Veteran's service records have been made.  

Pursuant to prior remand, the Veteran was afforded the 
opportunity for medical evaluation of the feet and eyes with a 
medical opinion to be rendered regarding the relationship, if 
any, between any current disability and the Veteran's military 
service.  The requested medical examinations were scheduled.  
However, the Veteran's wife and guardian informed VA that the 
Veteran was living in a nursing home and that he could no longer 
travel to attend such an examination.  VA note to file, December 
2009.  Under such circumstances, regulations require that the 
claims be decided based on the evidence of record.  38 C.F.R. 
§ 3.655.  

Furthermore, with regard to the claims for increased ratings, the 
Veteran was medically evaluated in conjunction with these claims 
and the Board finds that the examination provided to the Veteran 
are adequate for rating purposes as they include subjective and 
objective evidence clearly reflecting the level of disability 
experienced by the Veteran and sufficiently address the rating 
criteria.  In all, the duty to assist has been fulfilled with 
regard to each of the issues at hand. 

Finally, it is noted that the Board has thoroughly reviewed all 
the evidence in the Veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, with respect to each claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to a veteran).

Service Connection

The Veteran seeks service connection for a toenail fungus and 
bilateral eye condition, each of which he contends is 
attributable to his military service.  In order to establish 
direct service connection, three elements must be established.  
There must be medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the type of 
evidence that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may be 
competent to satisfy any necessary evidentiary hurdles, depends 
on the type of disability claimed).  

If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  

In the present case, current diagnoses of a toenail fungus and 
dry eye syndrome have been rendered during the course of this 
appeal; thus medical evidence of a current disability is 
considered to be established.  See, e.g., VA treatment record, 
September & October 2006.  In addition, the Veteran's medical 
history form completed at the time of his service discharge 
examination confirms that he reported "foot trouble" and "eye 
trouble" during his military service.  The separation 
examination, however, shows no diagnosis of any foot or eye 
disorder, each of which are noted to be clinically evaluated as 
normal.  Report of medical examination, January 1953.  

However, because symptoms such as itching, redness, or watery 
eyes, and thickening of the toenails are such that they may be 
observed by one's own senses and do not require specialized 
medical knowledge to observe and report the existence of these 
symptoms, the Board finds the Veteran competent to report such, 
even if they were not clinically present at the time of the 
separation examination.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Furthermore, the Board has no reason to doubt the 
Veteran's credibility on this matter.  Thus, in regard to the 
element of an in-service incurrence of an observable foot or eye 
problems, any reasonable doubt is resolved in favor of the 
Veteran, and this element is considered to be established by the 
lay evidence of record.   

As discussed above, however, the Veteran is now advanced in age 
and totally disabled to the point that he must be cared for in a 
nursing home.  He has been determined to be incompetent for the 
purpose of managing his VA benefits and his wife has been 
appointed his guardian.  She states that the Veteran is no longer 
able to travel to attend a VA examination.  Record of telephone 
conversation with guardian, December 2009.  Thus, it is no longer 
possible to obtain a VA Compensation & Pension medical nexus 
opinion regarding the relationship, if any, between the Veteran's 
current eye and toe disabilities and his military service.  In 
the absence of such a medical examination and opinion, the Board 
must render its opinion based upon the evidence of record.  
38 C.F.R. § 3.655.  As such, the remaining question is whether 
the evidence associated with the claims file establishes a 
medical relationship, or link, between the currently diagnosed 
onychomycosis of the bilateral great toes and/or the diagnosed 
dry eye syndrome with the Veteran's military service.  Each 
disorder will be addressed in turn. 

Toenail fungus

With regard to the claimed toenail fungus, the Veteran states 
that personal hygiene was difficult to accomplish during his duty 
in Korea.  He states that he contacted a fungus at that time, in 
the early 1950s, and has continued to have the same foot fungus 
to present times.  He states that he had to file down thick nail 
matter over the years and that he has had numerous ingrown 
toenails.  Veteran's statement, May 2004.  However, the Veteran 
admits that he does not know whether the ingrown toe nails had 
anything to do with a fungus.  Id.  The Board has carefully 
considered the Veteran's allegation of a continuity of toenail 
problems since service, however, the evidence as it currently 
stands is insufficient to establish that the reported thickened 
and occasionally ingrown toenails experienced by the Veteran are 
continuous symptoms of the presently diagnosed onychomycosis, 
existing continuously for over five decades.  Given the evidence 
of record, and the Veteran's inability to report for a 
determinative examination and medical opinion, the Board finds 
that service connection for onychomycosis of the bilateral great 
toes is not warranted at this time.  38 C.F.R. § 3.303.

Bilateral eye disorder

With regard to the claimed eye disorder, the Veteran reports that 
during service he and his fellow servicemembers were sprayed with 
DDT, a chemical pesticide, to treat a lice infestation.  The 
Veteran states that as a result, he has had ongoing eye troubles 
since 1952.  Veteran's statement, November 2005.  Of note, there 
is no legal presumption of service connection for disability due 
to pesticide exposure, such as that due to exposure to herbicide 
agents such as Agent Orange.  See 38 C.F.R. § 3.307.  Thus, the 
Board may only consider the traditional elements required to 
establish direct service connection in this case.  38 C.F.R. § 
3.303.  

Here, the current medical evidence establishes that the Veteran 
receives treatment for dry eye syndrome, to include prescribed 
artificial tears (polyvinyl alcohol) for dry eyes.  VA treatment 
record, September & October 2006.  The Veteran's medical history 
form completed at the time of his service discharge examination 
confirms that he reported "eye trouble" during his military 
service.  The Veteran describes that at that time, his eyes were 
red, itchy, watery, and burning.  He states that during service, 
he was called "cry baby" as a nickname because of his red, 
watery eyes.  Veteran's statement, June 2006.  A June 2006 lay 
statement signed by two fellow servicemembers also states that 
the Veteran had red, weepy eyes during service that looked as if 
the Veteran had been crying.  

Again, it would have been beneficial to have a medical 
examination and opinion regarding nexus in this matter, however, 
as that is not possible and the Board must base its decision on 
the evidence already of record, the Board finds that the evidence 
does not warrant service connection based upon the reported 
continuity of symptomatology alone.  Primarily, the Board finds 
that the reported watery eyes in service and the currently 
diagnosed dry eyes, requiring artificial tears, are contrary by 
their very nature, and ultimately symptoms that are diametrically 
opposed.  In the absence of further evidence to establish a 
medical link between the current eye symptoms and the different 
eye symptoms experienced during service, service connection for 
dry eye syndrome must be denied.  38 C.F.R. § 3.303.  

The Board has duly considered the applicability of the benefit of 
the doubt doctrine in this case.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection, that doctrine is not 
applicable in the instant appeal and his claims must be denied.  
Nonetheless, should the Veteran, or his guardian, obtain a 
medical opinion in the future which establishes a link between 
any present toe fungus or bilateral eye disability and the 
Veteran's military service, the Veteran is encouraged to reapply 
at that time.  

Disability Evaluation

The Veteran seeks a higher evaluation for his service-connected 
PTSD and  abdominal shrapnel wound.  Disability evaluations are 
determined by application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for separate 
periods based on the facts found during the appeal period are 
available.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the present case, the symptoms of the Veteran's service-connected 
shrapnel wound disability have remained relatively constant 
throughout the appellate period.  Thus, staged ratings are not 
necessary with regard to that disability.  Staged ratings have 
been applied, however, for PTSD as the evidence shows an increase 
in the severity of those symptoms during the course of the 
present appeal.  

Posttraumatic stress disorder

Service connection was established for PTSD by rating decision 
dated in May 2005 and initially evaluated as 10 percent disabling 
under DC 9411.  As previously mentioned, the Veteran's PTSD has 
since been evaluated as totally, or 100 percent, disabling 
effective as of February 25, 2008.  As no rating in excess of 100 
percent may be awarded, the Board now considers only the 
pertinent evidence regarding the severity of the Veteran's PTSD 
symptoms prior to February 25, 2008.     

Under the rating criteria for mental disorders, a 10 percent 
rating is appropriate where it is found that occupational and 
social impairment is due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  38 C.F.R. § 
4.130, DC 9411.

A 30 percent rating is warranted where the disorder is manifested 
by occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss.  Id.  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  Id.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

It is important to note that the "such symptoms as" language of 
the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 
means "for example" and does not represent an exhaustive list 
of symptoms that must be found before granting the rating of that 
category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation from 
a 50% evaluation would be extremely ambiguous."  Id.   The Court 
went on to state that the list of examples "provides guidance as 
to the severity of symptoms contemplated for each rating."  Id.  
Accordingly, while each of the examples needs not be proven in 
any one case, the particular symptoms must be analyzed in light 
of those given examples.  Put another way, the severity 
represented by those examples may not be ignored.

Additionally, in evaluating psychiatric disabilities, the Board 
has adopted the 4th edition of the Diagnostic and Statistical 
Manual of Mental Disorders, published by the American Psychiatric 
Association (DSM-IV).  That manual includes a Global Assessment 
of Functioning (GAF) scale reflecting psychological, social and 
occupational functioning on a hypothetical continuum of mental 
illness where higher numbers reflect greater functionality and 
lower numbers reflect more severe symptomatology.  See  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  During the 
present appeal, prior to the establishment of the 100 percent 
rating,  this Veteran was assigned GAF scores due to PTSD ranging 
from 65 to 70.  VA examinations, February 2006 & March 2005.  Of 
note, the Veteran has a number of other diagnosed mental or 
psychiatric disorders other than PTSD, including dementia of 
Alzheimer's Type.  The February 2006 examiner explicitly 
distinguished the GAF score from symptoms of PTSD as being 65, 
although the overall GAF score including symptoms of nonservice-
connected disabilities was lower at 50.  As this medical 
distinction was made, disassociating the symptoms of PTSD as 
opposed to other psychiatric illness, the Board will consider 
this Veteran's  GAF scores attributable to PTSD as ranging from 
65 to 70.  

A score of 61 to 70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
The Diagnostic and Statistical Manual of Mental Disorders (Am. 
Psychiatric Ass'n 4th ed.) (1994).   

Upon initial examination in March 2005, the Veteran reported 
historical symptoms of nightmares, intrusive memories, a 
hyperstartle response, and increased irritability.  The Veteran 
stated however, that over the years since his combat experiences, 
his nightmares fortunately became less frequent and at the time 
of this examination only occurred about once each month.  The 
Veteran was never hospitalized or treated as an outpatient by any 
mental health provider.  The Veteran had no obvious impairment of 
thought or communication, although he was noted to have early 
difficulties with recent memory at the time of this examination.  
No abnormal movements or speech was noted.  The Veteran was 
oriented to time and place, and answered questions directly and 
specifically.  His mood was anxious.  His affect was mildly 
constricted.  He did not express any suicidal or violent ideation 
and there was no evidence of illogical or delusional thoughts.  
At that time, the examiner opined that the Veteran only 
experiences mild social impairment and essentially no industrial 
impairment from PTSD, as evidenced by the assigned GAF score of 
70.  Contemporaneous VA treatment records are essentially 
consistent with the results of this examination, showing 
increased complaints of forgetfulness prior to the Alzheimer's 
diagnosis.  Interestingly, however, PTSD screening measures were 
negative as the Veteran indicated an absence of nightmares, 
situation avoidance, numbness, or vigilance.  See, e.g., VA 
treatment record, June 2005.  

As no occupational or industrial impairment was identified,  nor 
symptoms equivalent to the severity of panic attacks, impaired 
abstract thinking, abnormal speech, obsessional rituals that 
interfere with routine activities, spatial disorientation, 
grossly inappropriate behavior, persistent danger of inflicting 
harm, or other equivalent symptoms as contemplated by the rating 
schedule, the Board finds that a rating in excess of 10 percent 
is not warranted for the Veteran's service-connected PTSD prior 
to February 16, 2006.  

However, upon examination occurring on February 16, 2006, the 
Veteran reported an increase in the severity of PTSD symptoms, 
including more frequent nightmares occurring once or twice each 
week.  The Veteran, assisted by his wife due to his failing 
memory, also reported intrusive thoughts hearing voices, and 
saving bullets while hunting because he was afraid that we are 
going to go to war.  The examiner described the severity of these 
symptoms as moderate.  The Veteran reports getting along with his 
wife of many years, although she states that he is "verbally 
abusive and hard to live with."  VA examination, February 2006.  
The Veteran reports attending church twice per week.  Upon exam, 
the Veteran's mood was subdued and his affect was anxious.  The 
Veteran had elevated psychomotor activity throughout the 
interview and was described as anxious and edgy.  Speech, 
however, was at normal rate, volume and tone.  Thought process 
was coherent and goal-directed without any flight of ideas or 
looseness of associations, although the Veteran had difficulty 
recalling information.  Insight and judgment were intact.  The 
examiner noted moderate impairment in the social domain, with 
some history of depression related to PTSD, although not 
separately diagnosed.  A decline in social functioning was noted, 
as exemplified by the assigned GAF score of 65 from PTSD alone 
(as opposed to the overall GAF score of 50).  

These findings are essentially consistent with contemporaneous VA 
treatment records such as the neuropsychologic evaluation 
conducted in February 2006 which found moderate to severe 
impairment in visuospatial abilities, with mild to moderate 
impairment in visual memory and mental flexibility.  There were 
some deficits noted in language comprehension, with additional 
reports of anxiety and depression, which were reported to 
potentially exacerbate the Veteran's cognitive symptoms.  The 
treating physician, however, found that "the extent of cognitive 
deficits exceeds what is typically seen with psychiatric symptoms 
only, and the symptoms reported by his wife (e.g., disorientation 
in his house) are not typical of cognitive complaints seen in 
anxiety and depression.  Thus, his findings likely represent 
organic involvement, possibly a stroke and/or mild level of 
dementia."  VA treatment record, February 2006.  

Based on the foregoing, the Board finds that the criteria are met 
for a rating of 30 percent for PTSD effective as of February 16, 
2006.  The evidence reflects increasing symptomatology including 
nightmares, depression, anxiety, and suspiciousness.  However, 
the GAF score remains relatively high representing only a mild 
degree of impairment.  The Board finds that the Veteran was not 
experiencing PTSD symptoms of the severity contemplated by the 
rating criteria for a rating of 50 percent or higher.  Speech and 
thought processes remained coherent, and although the Veteran 
reported hearing voices at night, the examiner noted that these 
voices appeared to be in dreams, and did not represent auditory 
hallucinations.  VA examination, February 2006.  There were no 
current suicidal or homicidal thoughts.   Id.  As of February 16, 
2006, the Veteran's PTSD symptoms warrant a rating of 30 percent, 
and no higher.  

Thus, the Board finds that overall, prior to the assignment of a 
100 percent rating for PTSD assigned in February 2008, the 
Veteran's PTSD warrants a 10 percent rating prior to February 16, 
2006, and a 30 percent rating thereafter. 

Shrapnel wound to the abdomen and posterior

With regard to the service-connected abdominal or posterior 
shrapnel wound, the evidence currently of record does not show 
any associated underlying skeletal, muscle group, nerve, or skin 
injury.  Upon examination of the abdomen in March 2005, the 
Veteran reported being wounded during fighting in Korea.  The 
examiner described the reported wound as being on the right side 
of the midabdomen lateral to the umbilicus.  At that time, the 
Veteran stated that the wound had not bothered him, and did not 
slow him down at all in his work as an oil field worker.  
Examination of the abdomen revealed a lump of approximately six 
centimeters that was not easily felt.  This lump was determined 
to be associated with the underlying fascia, and the overlying 
skin appeared normal.  There was no depression or skin change 
over the area.  Palpation of the abdomen showed no abnormality, 
and no foreign body was identifiable on x-ray.  A residual wound 
of the right abdominal wall was diagnosed.  VA examination, March 
2005.  There is no record of complaint or treatment for abdominal 
wound symptoms during the present appeal.  VA treatment record.  

An additional abdominal examination was afforded the Veteran in 
February 2008.  At this time, the Veteran again reported 
squeezing metal from the abdomen at the time of the initial 
injury.  The Veteran denied any subsequent treatment for the 
injury or any subsequent residuals thereof.  The Veteran denied 
any incapacitation or impairment of occupational activities at 
work or at home stemming from this injury.  X-ray of the abdomen 
identified no metallic foreign body, and the diagnostic 
impression was of the absence of any abdominal abnormality.  An 
x-ray of the lumbar spine showed no metallic foreign body and no 
acute abnormality.  The examiner was unable to identify any scar 
on the abdomen or posterior trunk.  The skin was smooth, and 
evenly pigmented without scaring, crusting, scaling or 
inflammation.  There was no muscle involvement found.  The 
examination was considered to be a normal examination.  Here, the 
medical findings are dispositive because each examination was 
based on a personal examination of the Veteran,  and the examiner 
offered a reasonable medical basis for the resulting conclusions.  
Absent credible evidence to the contrary, the Board is not in a 
position to further question the normal results of these 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In the absence of any presently identifiable symptoms of a 
shrapnel wound to the abdomen or posterior, a compensable rating 
is not warranted for this injury.  

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions regarding extraschedular ratings.  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008) (referral for extraschedular rating warranted only 
where level of disability is not contemplated by rating schedule 
and disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran has not been employed during the course 
of the appeal as he retired many years prior to filing the 
present claims.  He reports retiring due to nonservice-connected 
knee problems.  VA examination, February 2006.  Although the 
Veteran has been determined to be totally disabled from an 
industrial point of view, this has been determined to be from a 
combination of psychological symptoms (including some that are 
not subject to service connection), physical problems, and due to 
this Veteran's advanced age.  Id.  Notably, prior to the issuance 
of a total rating for PTSD, GAF scores and objective medical 
findings did not reflect impairment from service-connected 
disability, so severe that it would be impossible for the average 
person to follow a substantially gainful occupation.  

Furthermore, the governing regulations provide that, to qualify 
for a grant of TDIU, if there is only one service-connected 
disability, it must be rated as 60 percent disabling or greater.  
38 C.F.R. § 4.16(a) (2009).  If there are two or more service-
connected  disabilities, at least one shall be rated at 40 
percent or more, and there shall be sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Id.  When disabilities result from a common etiology, they will 
be considered one disability for the purpose of the percentage  
requirement.  Id.  To determine the appropriate rating where more 
than one disability is service-connected, the table found at 38 
C.F.R. § 4.25 (2009) is used.  This table considers the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition(s). 

In this case, prior to the assignment of a 100 percent rating, 
although there is more than one service-connected disability, 
none is evaluated as 40 percent disabling or more and the 
combined total is less than 70 percent as required by regulation.  
Furthermore, each of the Veteran's service-connected disabilities 
is attributed to combat in Korea, thus a common etiology.  When 
combined however and considered as one disability, including the 
increased rating for PTSD determined to be warranted above, the 
combined total rating for all service-connected disabilities is 
not greater than 40 percent.  



























(CONTINUED ON NEXT PAGE)


Thus, in all, the Veteran does not meet the schedular percentage 
requirements for TDIU as established by 38 C.F.R. § 4.16.  In the 
absence of evidence that the Veteran is unemployable by reason of 
his service-connected disabilities alone, the Board finds that 
the evidence of record does not require referral for 
consideration of an extraschedular TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38  C.F.R. §§ 3.340, 3.341, 4.16 (2009).


ORDER

Service connection for onychomycosis of the bilateral great toes, 
claimed as a toenail fungus, is denied.

Service connection for a bilateral eye condition, claimed as red, 
itchy, watery, or burning eyes, to include as due to pesticide 
exposure, is denied. 

Prior to February 16, 2006, an initial rating in excess of 10 
percent for posttraumatic stress disorder is denied.  

As of February 16, 2006, an initial rating of 30 percent, and no 
higher, for posttraumatic stress disorder is granted.  

An initial compensable rating for residuals of a shrapnel wound 
to the right abdominal wall and posterior is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


